Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 6 and 8 are canceled. 
Claims 1, 3-5, 7 and 9-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Lee et al. (2015/0162785) discloses “a wireless power transfer apparatus, and a method of changing a frequency in the wireless power transfer apparatus, in which the magnetic field intensity in a specific frequency band is decreased by periodically changing the frequency of a wireless power signal, so that it is possible to spread a frequency spectrum. To this end, a wireless power transfer apparatus includes a power transmission unit and a control unit. The power transmission unit generates a wireless power signal for transferring wireless power based on a carrier signal. The control unit determines a sweep frequency range and sweep period for the carrier signal and controls the power transmission unit to periodically change the frequency of the wireless power signal”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a power feed coil: a measuring coil provided near the power 

With respect to independent claim 16, the closest prior art reference Lee et al. (2015/0162785) discloses “a wireless power transfer apparatus, and a method of changing a frequency in the wireless power transfer apparatus, in which the magnetic field intensity in a specific frequency band is decreased by periodically 

With respect to independent claim 19, the closest prior art reference Lee et al. (2015/0162785) discloses “a wireless power transfer apparatus, and a method of changing a frequency in the wireless power transfer apparatus, in which the magnetic field intensity in a specific frequency band is decreased by periodically changing the frequency of a wireless power signal, so that it is possible to spread a frequency spectrum. To this end, a wireless power transfer apparatus includes a power transmission unit and a control unit. The power transmission unit generates a wireless power signal for transferring wireless power based on a carrier signal. The control unit determines a sweep frequency range and sweep period for the carrier signal and controls the power transmission unit to periodically change the frequency of the wireless power signal”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which 

With respect to independent claim 26, the closest prior art reference Lee et al. (2015/0162785) discloses “a wireless power transfer apparatus, and a method of changing a frequency in the wireless power transfer apparatus, in which the magnetic field intensity in a specific frequency band is decreased by periodically changing the frequency of a wireless power signal, so that it is possible to spread a frequency spectrum. To this end, a wireless power transfer apparatus includes a power transmission unit and a control unit. The power transmission unit generates a wireless power signal for transferring wireless power based on a carrier signal. The control unit determines a sweep frequency range and sweep period for the carrier signal and controls the power transmission unit to periodically change the frequency of the wireless power signal”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a power feed device, comprising: a power feed section that supplies power wirelessly to a power receiving device with use of a power feed coil; a first measuring section that measures a first frequency characteristic of a first parameter in a first frequency range on a basis of a signal at the power feed coil or a measuring coil provided near the power feed coil; and a controller that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836